                                          Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARTEMIZ ADKINS,                                     Case No. 19-cv-05535-HSG
                                   8                    Petitioner,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART MOTION FOR
                                   9             v.                                          ATTORNEYS’ FEES
                                  10     GARRETT ADKINS,                                     Re: Dkt. No. 46
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is the motion for attorneys’ fees filed by Petitioner Artemiz

                                  14   Adkins. Dkt. No. 46. Petitioner seeks a total of $128,524.32 in attorneys’ fees and costs, as well

                                  15   as for additional expenses incurred for the return of her daughter A.F.A. to Switzerland. Id. The

                                  16   Court finds this matter appropriate for disposition without oral argument and the matter is deemed

                                  17   submitted. See Civil L.R. 7-1(b). For the reasons detailed below, the Court GRANTS IN PART

                                  18   and DENIES IN PART the motion.

                                  19     I.   BACKGROUND
                                  20          On September 3, 2019, Petitioner filed a petition for the return of her daughter to

                                  21   Switzerland pursuant to the Hague Convention on the Civil Aspects of International

                                  22   Child Abduction, Oct. 25, 1980, 19 I.L.M. 1501 (“the Convention”), as implemented by the

                                  23   International Child Abduction Remedies Act (“ICARA”), codified at 22 U.S.C. §§ 9001, et seq.

                                  24   Dkt. No. 1. After considering the parties’ testimony and evidence submitted at the October 1,

                                  25   2019 evidentiary hearing, as well as the parties’ additional filings in this case, the Court found that

                                  26   A.F.A.’s habitual residence is Switzerland and granted the petition. See Dkt. No. 44. The Court

                                  27   ordered Respondent to return A.F.A. to Switzerland within 14 days and to remain there until the

                                  28   courts of that country resolved the custody issues. See id. at 14. The Court further granted
                                          Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 2 of 8




                                   1   Petitioner the opportunity to file a motion pursuant to 42 U.S.C. § 9007(3), to recoup the fees and

                                   2   costs that she incurred to bring this petition.

                                   3    II.    LEGAL STANDARD
                                   4           ICARA provides for an award of necessary expenses incurred by a successful petitioner in

                                   5   a matter brought pursuant to the Convention:

                                   6
                                                       Any court ordering the return of a child pursuant to an action brought
                                   7                   under section 9003 of this title shall order the respondent to pay
                                                       necessary expenses incurred by or on behalf of the petitioner,
                                   8                   including court costs, legal fees, foster home or other care during the
                                                       course of proceedings in the action, and transportation costs related to
                                   9                   the return of the child, unless the respondent establishes that such
                                                       order would be clearly inappropriate.
                                  10

                                  11   See 22 U.S.C. § 9007(b)(3). The purposes of awarding fees and costs under § 9007(b)(3) “are to

                                  12   restore the applicant to the financial position he or she would have been in had there been no
Northern District of California
 United States District Court




                                  13   removal or retention, as well as to deter [violations of the Hague Convention] from happening in

                                  14   the first place.” See Hague International Child Abduction Convention; Text and Legal Analysis,

                                  15   51 FR 10494-01. The respondent bears the burden of establishing that an award of fees and costs

                                  16   “would be clearly inappropriate” under the circumstances. See 22 U.S.C. § 9007(b)(3).

                                  17   III.    DISCUSSION
                                  18           Petitioner seeks to recoup several categories of fees and costs incurred in bringing this

                                  19   action as well as in litigating in other fora. She seeks:

                                  20               •   $17,930 in attorneys’ fees and $619.50 in costs for Petitioner to appear ex parte to

                                  21                   dismiss a state court action that Respondent filed in Sonoma County Superior Court

                                  22                   in August 2019, seeking dissolution of marriage and custody of A.F.A., see Dkt.

                                  23                   No. 8-5, Ex. E;

                                  24               •   $19,714.31 in attorneys’ fees and costs incurred relating to an action that Petitioner

                                  25                   filed in Switzerland in August 2019, seeking custody of A.F.A., see Dkt. No. 8-7,

                                  26                   Ex. G;

                                  27               •   $6,475 incurred in hiring a private investigator in California prior to filing this

                                  28                   action “to determine and ensure the whereabouts of the minor child”;
                                                                                          2
                                             Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 3 of 8




                                   1                 •    $80,231.85 in attorneys’ fees and costs incurred in this action; and

                                   2                 •    $3,553.63 in travel expenses to California for the evidentiary hearing and back to

                                   3                      Switzerland.

                                   4   See Dkt. No. 46; see also Dkt. No. 47, Exs. B1, B2; Dkt. No. 48 Ex. A1–C2. These requested fees

                                   5   total $128,524.29.1 Id.

                                   6            A.       Amount of “Necessary Expenses”
                                   7             Respondent appears to concede that Petitioner is entitled to an award of attorneys’ fees and

                                   8   costs in this case under § 9007(b)(3). See Dkt. No. 52 at ¶ 3. However, he contends that

                                   9   Petitioner’s requested fees are unreasonable. See Dkt. Nos. 52, 54. Respondent urges the Court to

                                  10   consider a variety of factors to reduce the fees, including (1) Respondent’s financial

                                  11   circumstances; (2) the lower fees and costs he incurred in litigating this action; and (3) that a fee

                                  12   award is not necessary for deterrence because since the Court’s order granting the petition for the
Northern District of California
 United States District Court




                                  13   return of A.F.A. to Switzerland, he has complied with the law and all court orders. See id.

                                  14             As an initial matter, the Court notes that Petitioner seeks $28,263.81 in fees and costs

                                  15   related to proceedings in California state court and in Switzerland. See Dkt. No. 46; see also Dkt.

                                  16   No. 47 at ¶ 7; Dkt. No. 47-1, Ex. A1; Dkt. No. 48-1, Ex. A. Petitioner reasons that these

                                  17   proceedings would not have occurred but for the wrongful removal of A.F.A. from Switzerland, so

                                  18   she should be compensated for them. See Dkt. No. 46 at 7. However, ICARA provides for an

                                  19   award of necessary expenses incurred in “an action brought under section 9003 [of the

                                  20   Convention].” See 22 U.S.C. § 9007(b)(3) (emphasis added). The statute does not authorize the

                                  21   Court to award fees and costs in ancillary matters litigated in other fora, and Petitioner does not

                                  22   identify any other basis for the Court’s authority to do so. The Court finds that it would be

                                  23   improper to award fees for work done in other cases before other courts. Accord Albani v. Albani,

                                  24   No. 15CV1980, 2016 WL 3074407, at *1 (S.D. Cal. May 31, 2016).

                                  25             Petitioner next seeks $6,475 in expenses incurred by a private investigator “to determine

                                  26   and ensure the whereabouts of the minor child.” See Dkt. No. 47 at ¶ 6; see also Dkt. No. 47-3,

                                  27

                                  28   1
                                           Petitioner incorrectly sums the expenses as $128,524.32. See Dkt. No. 46 at 1, 4.
                                                                                          3
                                           Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 4 of 8




                                   1   Ex. B1; Dkt. No. 47-4, Ex. B2. This includes approximately 36 hours spent in Petaluma,

                                   2   California “watch[ing] house,” “follow[ing] grandmother,” and “watch[ing] daycare” over the

                                   3   course of a few days. See Dkt. No. 47-4, Ex. B1. Petitioner fails to explain why an investigator

                                   4   was necessary to locate A.F.A. at her grandparents’ home in Petaluma. See Dkt. No. 47 at ¶ 6. As

                                   5   Respondent explains, Petitioner knew that Respondent had been living there with his parents since

                                   6   he left Switzerland and returned to the United States in December 2018. See Dkt. No. 54 at 5–6.

                                   7   Petitioner had visited A.F.A. there “several times” and “had nearly daily FaceTime contact with

                                   8   her.” See id.; see also Dkt. No. 52 at ¶ 4; Dkt. No. 44 at 5–6. In her reply brief, Petitioner offers

                                   9   no explanation as to why a private investigator was nevertheless necessary in this case. The Court

                                  10   therefore finds the $6,475 in private investigator fees unreasonable.

                                  11          Petitioner also seeks the attorneys’ fees and costs incurred by her counsel, the Bechtel

                                  12   Zambrano Baluyot Family Law Firm (“BZB Family Law”), in litigating this case. See Dkt. No.
Northern District of California
 United States District Court




                                  13   46. After deducting the requested fees and costs for the litigation in California state court, as

                                  14   discussed above, the Court calculates that Petitioner seeks $80,231.85 for fees and costs associated

                                  15   with this action. See Dkt. No. 47 at ¶¶ 6–7.2 Petitioner provides redacted versions of her invoices

                                  16   from BZB Family Law, which include the fees charged for attorneys, paralegals, and legal

                                  17   assistants through September 2019, as well as high-level explanations of how the time was spent.

                                  18   See Dkt. No. 47-1, Ex. A1; Dkt. No. 47-2, Ex. A2. The invoices identify nine different

                                  19   timekeepers who worked on this case. Id. Petitioner also indicates that she has outstanding

                                  20   another $21,957 in fees and $627.69 in costs from BZB Family Law for work incurred in October

                                  21   2019. See Dkt. No. 47 at ¶ 6. Given the timeline of this case, the Court understands that this

                                  22   would include time spent preparing for and participating in the evidentiary hearing as well as the

                                  23   filing of this motion for attorneys’ fees.

                                  24          Respondent first suggests that he cannot determine the reasonableness of these requested

                                  25   fees because Petitioner did not provide “itemized statements” with which he could calculate the

                                  26   lodestar. See Dkt. No. 54 at 6. To determine whether requested attorneys’ fees are reasonable,

                                  27

                                  28
                                       2
                                        $98,781.35 (total legal fees and costs) - $17,930 (California state court attorneys’ fees) and
                                       $619.50 (California state court costs) = $80,231.85. See Dkt. No. 47 at ¶¶ 6–7.
                                                                                        4
                                          Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 5 of 8




                                   1   courts generally calculate the “lodestar” by multiplying the number of hours reasonably expended

                                   2   on the litigation by the reasonable hourly rate for the region and for the experience of the lawyer.

                                   3   See, e.g., Rosasen v. Rosasen, No. CV1910742JFWAFMX, 2020 WL 4353679, at *2 (C.D. Cal.

                                   4   June 5, 2020); see also In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 941 (9th Cir.

                                   5   2011). After calculating the “lodestar” amount, the court must determine whether that amount

                                   6   should be adjusted, considering factors such as (1) the time and labor required for the litigation;

                                   7   (2) the novelty and difficulty of the questions presented; (3) the skill required to perform the legal

                                   8   services properly; (4) the preclusion of other employment by the attorney due to acceptance of the

                                   9   case; (5) the customary fee; (6)whether the fee is fixed or contingent; (7) time limitations imposed

                                  10   by the client or the circumstances; (8) the amount involved and the result obtained; (9) the

                                  11   experience, reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the

                                  12   nature and length of the professional relationship with the client; and (12) awards in similar cases.
Northern District of California
 United States District Court




                                  13   See Rosasen, 2020 WL 4353679, at *2 (citing Camacho v. Bridgeport Financial, Inc., 523 F.3d

                                  14   973, 982 (9th Cir. 2008)).

                                  15          Here, Respondent does not address the BZB Family law invoices in his analysis, which

                                  16   identify the requested fees and costs through September 2019. See Dkt. No. 47-1, Ex. A1; Dkt.

                                  17   No. 47-2, Ex. A2. Instead, Respondent urges the Court to consider his own attorneys’ fees as an

                                  18   appropriate benchmark for reasonable hourly rates and time spent litigating this case. See Dkt.

                                  19   No. 54 at 3, 6; see also Dkt. No. 53 at ¶¶ 8–10. But the BZB invoices provide useful information,

                                  20   including the fees charged for attorneys, paralegals, and legal assistants through September 2019.

                                  21   See Dkt. No. 47-1, Ex. A1; Dkt. No. 47-2, Ex. A2. The attorneys’ hourly rates fall between $325

                                  22   and $550; paralegals’ rates between $150 and $300; and legal assistants’ rates between $150 and

                                  23   $175. See id.; see also Dkt. No. 47 at ¶ 4. The two primary timekeepers, who account for

                                  24   approximately 85% of the time incurred in this case, are (1) Ray Baluyot, a partner with over 25

                                  25   years of experience, billing at $550 an hour; and (2) associate Stephen Stanwood, billing at $375

                                  26   an hour. See id. Respondent’s counsel explain that their standard rates are both $450 an hour,

                                  27   though they discounted their rates for Respondent, and their paralegals and legal assistants bill at

                                  28   $150 an hour. See Dkt. No. 54 at 3. Even assuming the rates charged by Respondent’s counsel
                                                                                          5
                                          Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 6 of 8




                                   1   established comparable legal services in the community, Petitioner’s requested rates are very

                                   2   similar. The Court finds the rates charged by Petitioner’s counsel reasonable, particularly given

                                   3   the timing and specialty of the work involved.

                                   4          As to the amount of time Petitioner’s counsel spent in this case, Respondent proffers the

                                   5   43.35 hours that Mr. Richard Helzberg spent litigating this action as an example of what would be

                                   6   reasonable in this case. See Dkt. No. 54 at 3. Respondent points to his own billing records to

                                   7   further support his contention. See Dkt. No. 53 at ¶ 8; see also Dkt. No. 53-1, Ex. A. Yet the

                                   8   explanation as to how counsel spent his time in this case are completely redacted as “confidential.”

                                   9   See Dkt. No. 53-1, Ex. A. Without more detail, the Court simply has no way of identifying how

                                  10   Respondent’s counsel spent time in this action, let alone comparing that time to the time

                                  11   Petitioner’s counsel spent to determine whether such time is reasonable. In any event, the Court

                                  12   does not find the time that Petitioner’s counsel incurred in this action unreasonable given the
Northern District of California
 United States District Court




                                  13   complexity of this case. Although Petitioner’s records could be more detailed, counsel has

                                  14   identified approximately 135 hours of time incurred in the federal action through September 2019.

                                  15   See Dkt. No. 47-1, Ex. A1; Dkt. No. 47-2, Ex. A2. And given their hourly rates and requested

                                  16   fees, they are requesting another approximately 50 hours of time in October. See Dkt. No. 47 at

                                  17   ¶ 6. In addition to preparing and filing the petition for the return of A.F.A. to Switzerland, counsel

                                  18   for Petitioner also briefed a motion for a temporary restraining order; prepared for and attended an

                                  19   order to show cause hearing why the relief requested in the petition should not be granted;

                                  20   prepared and filed a supplemental memorandum regarding habitual residence under the

                                  21   Convention; and prepared for and attended a half-day evidentiary hearing regarding A.F.A.’s

                                  22   habitual residence. Moreover, counsel litigated this case under considerable time constraints, as

                                  23   required by the Convention. Thus, the Court finds that the time spent in this action was reasonable

                                  24   given the specialized nature of the action, the difficulty of the legal issues, the pace of the

                                  25   litigation, and the quality of lawyering by Petitioner’s counsel.

                                  26          Lastly, Petitioner seeks $3,553.63 in travel expenses to and from Switzerland. This

                                  27   includes $2,088.83 for Petitioner’s flight from Switzerland to California for the proceedings in this

                                  28   action, as well as $1,464.83 for the two tickets for Petitioner and A.F.A. to travel from California
                                                                                          6
                                          Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 7 of 8




                                   1   to Switzerland. See Dkt. No. 48-2, Ex. B; Dkt. No. 48-3, Ex. C1; Dkt. No. 48-4, Ex. C2.

                                   2   Respondent does not contest these costs, and the Court finds that they are reasonable under the

                                   3   circumstances. See Dkt. No. 52 at ¶ 3 (“I do not dispute the court costs and transportation costs

                                   4   related to the return of our child.”).

                                   5          B.     Inability to Pay
                                   6           Respondent argues that the requested expenses are “clearly inappropriate,” and the Court

                                   7   should nevertheless exercise its discretion to reduce Petitioner’s fees as by some amount because

                                   8   of the financial hardship it would cause him. See Dkt. No. 54 at 3–6. Respondent points out that

                                   9   while he was in Switzerland in 2018 he did not earn any income; he and Petitioner owe money to

                                  10   the IRS from selling their business when they separated; he and Petitioner have outstanding

                                  11   “community” credit card debt; and he still owes over $13,000 to his own attorneys for this action.

                                  12   See id.; see also Dkt. No. 52 at ¶¶ 10–15. “[A] respondent’s inability to pay an award is a relevant
Northern District of California
 United States District Court




                                  13   equitable factor for courts to consider in awarding expenses under ICARA.” Souratgar v. Lee Jen

                                  14   Fair, 818 F.3d 72, 81 (2d Cir. 2016); Rydder v. Rydder, 49 F.3d 369, 373–74 (8th Cir. 1995)

                                  15   (reversing award of fees and legal costs as excessive and abuse of discretion based on

                                  16   respondent’s “financial circumstances”).

                                  17           Respondent acknowledges that he is now employed by Burkhart Dental Supply, and earns

                                  18   $120,000 as base salary and a 2% commission on all equipment sales. See Dkt. No. 52 at ¶ 11;

                                  19   see also Dkt. No. 52-2, Ex. B. The Court finds that Respondent’s work experience and current

                                  20   position indicate that he has significant earning potential, even if he did not work while in

                                  21   Switzerland. Additionally, Respondent does not claim that he is obligated to provide any financial

                                  22   support to A.F.A., and thus there is no evidence that she will be adversely impacted by the Court’s

                                  23   award. See, e.g., Whallon v. Lynn, 356 F.3d 138, 140 (1st Cir. 2004) (“[P]reserving the ability of a

                                  24   respondent to care for her child is an important factor to consider.”). And to the extent

                                  25   Respondent identifies tax obligations and “community debt,” these are borne by both Petitioner

                                  26   and Respondent. The Court does not minimize the financial obligations facing Respondent, or the

                                  27   significant fees often incurred in litigating actions in federal court. Nevertheless, the Court is

                                  28   sensitive to the fact that Respondent is essentially asking the Court to remove at least some of the
                                                                                          7
                                          Case 4:19-cv-05535-HSG Document 59 Filed 11/05/20 Page 8 of 8




                                   1   financial burden on him for abducting A.F.A. and place it on Petitioner, who had to file a federal

                                   2   action to ensure the return of A.F.A. to Switzerland, and who shares in those community debts.

                                   3   One purpose of ICARA’s fee-shifting provision, however, is to “restore the applicant to the

                                   4   financial position he or she would have been in had there been no removal or retention.” See

                                   5   Hague Convention, 51 Fed. Reg. 10494-501, 10511.

                                   6          The Court therefore finds that Petitioner is entitled to recover the fees and costs incurred in

                                   7   litigating this action ($80,231.85) as well as the cost of her flights to and from Switzerland. Doing

                                   8   so serves the dual purposes of § 9007(b)(3) to restore Petitioner to her financial position before

                                   9   filing the petition and to discourage the wrongful removal of children from their habitual

                                  10   residences. The Court understands Respondent’s argument that the requested fees and costs are

                                  11   significant. But the Court does not find them “clearly inappropriate,” and does not believe a

                                  12   further reduction is warranted under the circumstances. See 22 U.S.C. § 9007(b)(3). As the Ninth
Northern District of California
 United States District Court




                                  13   Circuit has explained, “[i]f [Respondent] didn’t want to bear the cost of delay, he shouldn’t have

                                  14   caused it. Better yet, he shouldn’t have abducted the child in the first place.” Cuellar v. Joyce,

                                  15   603 F.3d 1142, 1143 (9th Cir. 2010).

                                  16   IV.    CONCLUSION
                                  17          Accordingly, the Court GRANTS IN PART and DENIES IN PART Petitioner’s motion

                                  18   for attorneys’ fees and costs in the amount of $80,231.85 for attorneys’ fees and costs incurred in

                                  19   litigating this action and $3,553.63 in travel expenses between California and Switzerland, for a

                                  20   total of $83,785.48.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 11/15/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         8
